            Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

    WILFREDO RIVERA RODRIGUEZ,                        )    3:17-CV-00868 (KAD)
         Plaintiff,                                   )
                                                      )
           v.                                         )
                                                      )
    NANCY A. BERRYHILL, 1                             )
    Commissioner of Social Security,                  )    OCTOBER 29, 2020
         Defendant.

                             MEMORANDUM OF DECISION
                     RE: MOTION FOR ATTORNEYS FEES (ECF NO. 30)

Kari A. Dooley, United States District Judge:

          Pending before the Court is the application by Attorney Iván A. Ramos for attorney’s fees

pursuant to 42 U.S.C. § 406(b). Previously, Attorney Ramos, working on behalf of the Plaintiff

Wilfredo Rivera-Rodriguez, successfully litigated an appeal of a denial of Social Security benefits

before this Court. He now requests a fee of $22,310.00, which represents 25% of the past-due

benefits awarded the Plaintiff upon remand. For the reasons that follow, the motion is GRANTED.

Background

          On March 28, 2017, the Social Security Administration’s Appeals Council denied the

Plaintiff’s appeal on a claim for Social Security disability benefits. (ECF No. 30-1, 2.) Shortly

thereafter, the Plaintiff retained Attorney Ramos to bring an appeal of the Commissioner’s denial

to this Court and entered into a contingency fee agreement with Attorney Ramos. (Id.) The

agreement provides that if Attorney Ramos is successful on appeal, he will “charge and receive as

the fee an amount equal to twenty-five percent (25%) of the past-due benefits that are awarded.”

(ECF No. 30-2, 2.) The agreement acknowledges that Attorney Ramos may be paid by the


1
 Andrew Saul has succeeded Nancy Berryhill as Commissioner of Social Security. He was sworn in on June 17,
2019.


                                                      1
           Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 2 of 6




government under the Equal Access to Justice Act (EAJA), but the agreement also provides that

if Attorney Ramos receives payment under the EAJA and makes a motion for fees under the

agreement, he is required to refund the smaller amount to the Plaintiff. (ECF No. 30-2, 2–3.)

        Attorney Ramos then filed an appeal from the Appeals Council’s denial in this Court on

May 24, 2017. (ECF No. 1.) He later filed a motion to reverse the Social Security Administration’s

decision. (ECF No. 19.) After the Commissioner filed two motions to extend the time to respond,

the Commissioner filed a consent motion seeking a remand of the Plaintiff’s case back to the Social

Security Administration and its administrative law judge. (ECF No. 24.) The Court subsequently

entered a judgment reversing the decision of the Commissioner and remanding the case to the

Social Security Administration for further proceedings. (ECF No. 27.)

        On April 18, 2018, the Commissioner stipulated to an award of attorney’s fees under the

EAJA for Attorney Ramos in the amount of $5,500, which the Court approved and ordered. 2 (ECF

Nos. 28, 29.) After further review of the Plaintiff’s application for benefits, on November 26,

2019, an administrative law judge made a fully favorable determination in the Plaintiff’s case.

(ECF No. 30-3, 1.) The Plaintiff’s Notice of Award, however, did not arrive until September 13,

2020. (ECF No. 30-4, 1.) The Notice of Award states that the Agency withheld $22,310.00 from

the Plaintiff’s past-due benefits in the event that the Agency needed to send that money to Attorney

Ramos. (ECF No. 30-4, 2.) The $22,310.00 is 25% of the Plaintiff’s past-due benefits. (Id.)

        Thereafter, on September 23, 2020, Attorney Ramos filed the instant motion for attorney’s

fees pursuant to 42 U.S.C. § 406(b). (ECF No. 30.) Attorney Ramos requests that he be awarded

the full 25% of the Plaintiff’s past-due benefits, as provided in the contingency fee agreement.


2
 Attorneys who successfully appeal a denial of Social Security benefits may be paid pursuant to the EAJA as well
as 42 U.S.C. § 406(b), but such attorneys must refund the smaller amount to the successful claimant. Gisbrecht v.
Barnhart, 535 U.S. 789, 796 (2002); accord Act of August 5, 1985, Pub L. 99-80, § 3, 99 Stat. 186. Attorney
Ramos acknowledges that he will be required to return these funds to the Plaintiff if his motion is granted.


                                                         2
           Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 3 of 6




(ECF No. 30-1.) In his submissions in support of the motion, Attorney Ramos states that he spent

33.8 hours litigating before the federal court and that his paralegal spent an additional 4.3 hours

working in support of those efforts. (ECF No. 34.) In combination, this award would reflect an

average hourly rate of $585.56. 3

        The Commissioner, in his court-ordered and limited role as a trustee for the claimant, filed

a response to Attorney Ramos’s motion on October 26, 2020, in which he voices neither objection

nor concern regarding the requested award. (ECF No. 35.)

Discussion

        42 U.S.C. Section 406(b) proivdes that the attorney of a successful claimant in a Social

Security appeal may recieve up to 25% of the claimant’s past-due benefits in fees, payable from

the claimant’s past-due benefits. Section 406(b) also allows attorneys to be paid via contingency

fee agreements as long as the total fees do not exceed the 25% cap imposed by the statue. Wells

v. Sullivan, 907 F.2d 367, 370 (2d Cir. 1990). But before a court can award payment flowing from

a contingency fee agreement, the court must conduct an independent check to assure that the

agreement yields reasonable results. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Lodestar

calculations should not displace contingency fee agreements, but in determining whether a

contingency fee is reasonable, the court may require an attorney to submit a record of the hours

spent litigating the case as well as the attorney’s hourly billing charge for non-contingent fee cases.

Id. at 808. In conducting its reasonableness analysis, a court must also keep in mind that a




3
  Both Attorney Ramos and the Commissioner make different calculations to determine the de facto billing rate for
Attorney Ramos’s work in this case. (ECF Nos. 34, 35.) The Court makes this calculation by dividing the award
sought by the total hours worked by both Attorney Ramos and his paralegal staff. See Gisbrecht, 535 U.S. at 792
(articulating the lodestar method of calculating attorney’s fees as “hours reasonably spent on the case times
reasonable hourly rate”); see also Vasquez v. Saul, No. 3:17-cv-00183, 2020 WL 4812849, at *1 (D. Conn. Aug. 18,
2020) (including a reasonable number of paralegal hours in the calculation).


                                                        3
            Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 4 of 6




contingency fee agreement is a freely negotiated contract and that such contracts encourage

attorneys to take disability cases. Wells, 907 F.2d at 370.

         As noted above, the Plaintiff and Attorney Ramos entered into a contingency fee agreement

that provided for a fee of 25% of any past-due benefits awarded. (ECF No. 30-2.) The agreement

is therefore in accord with § 406(b)’s ceiling, and Attorney Ramos can therefore be paid under the

agreement if his motion was timely 4 and the fees are reasonable.

         District courts utilize a three-factor test when determining whether attorney’s fees are

reasonable under Gisbrecht. See, e.g., Vasquez v. Saul, No. 3:17-cv-00183, 2020 WL 4812849,

at *2 (D. Conn. Aug. 18, 2020). The Court considers (1) whether the requested fee is out of line

with the character of the representation and the results the representation achieved; (2) whether

the attorney unreasonably delayed the proceedings in an attempt to increase the accumulation of

benefits and thereby increase his own fee; and (3) whether the benefits awarded are large in

comparison to the amount of time that counsel spent on the case, the so-called windfall factor.

Id. (citations and quotations omitted). The windfall factor is itself subject to a three-factor test,

which considers (1) whether the attorney’s efforts were particularly successful for the plaintiff;

(2) whether attorney expended effort on the proceedings, as demonstrated by evidence such as

pleadings that were not boilerplate and arguments that involved real issues of material fact and

required legal research; and (3) whether the case was handled efficiently due to the attorney’s

experience in prosecuting social security cases. Id. (citations and quotations omitted). The

Court undertakes this analysis mindful that it “ought to give the same deference to these


4
  In the Second Circuit, Fed. R. Civ. P. 54(d)(2)(B)’s fourteen-day filing period applies to fee applications, but this
deadline is subject to equitable tolling. Sinkler v. Berrryhill, 932 F.3d 83, 85 (2d Cir. 2019). “Where . . . a Social
Security claimant secures a judgment reversing a denial of benefits and remanding for further proceedings, the
fourteen-day filing period is tolled until the claimant receives notice of the amount of any benefits award” because
this information is essential to calculating the maximum attorney’s fee available under § 406(b). Id. Here, the
Notice of Award issued on September 13, 2020, and Attorney Ramos filed his application for a fee on September
23, 2020, rendering the motion timely. (ECF Nos. 30, 30-4.)


                                                           4
          Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 5 of 6




[contingency fee] agreements as [it] would to any contract embodying the intent of the parties”

and should therefore only reduce the amount called for by the parties’ agreement when it finds

that amount unreasonable. Wells, 907 F.2d at 371.

       Here, the Court finds that the $22,310.00 requested fee is reasonable. Attorney Ramos

successfully litigated this case for his client, and the de facto hourly rate of $585.56 is not out of

line for similar work in non-contingency cases. Whatever premium is reflected in this rate is

attributable to the risk inherent in taking these cases on a contingency fee basis. See Wells, 907

F.2d at 370–71. Nor does the record reflect that Attorney Ramos unreasonably delayed the

proceedings to increase the accumulation of past-due benefits and thereby his fees.

       The fees requested, moreover, do not represent a windfall for Attorney Ramos. The record

shows that the Plaintiff’s case was remanded on consent, but a remand on consent does not

preclude an attorney from recovering fees to the full extent allowed under a contingency fee

agreement. See Rodriguez v. Colvin, 318 F. Supp. 3d 653, 658 (S.D.N.Y. 2018) (awarding

attorney’s fees for work done before the federal court even though the case was remanded on

consent). The Plaintiff’s motion to reverse, ECF No. 19, was substantial, and the arguments

advanced therein involved analysis of material facts and the law applicable to those facts. Further,

a review of the submitted invoices reveals that Attorney Ramos spent the majority of his time

preparing the motion to reverse. He limited the amount of time that he spent on less substantial

work and delegated administrative tasks to his paralegal. See McDonald v. Comm’r of Soc. Sec.,

No. 16-cv-00926, 2019 WL 1375084, at *3 (W.D.N.Y. Mar. 27, 2019) (noting that in cases where

courts reduced fees pursuant to § 406(b), “the attorneys performed only a modest amount of work

because they secured stipulations for remand instead of submitting briefs on the merits of the case,

or because they expended an unreasonable number of hours that courts declined to compensate”).




                                                  5
         Case 3:17-cv-00868-KAD Document 36 Filed 10/29/20 Page 6 of 6




Finally, the Court observes that these fees are comparable to fee awards in similar cases. See

Vasquez, 2020 WL 4812849, at *2 (finding a de facto hourly rate of $791.44 reasonable and

discussing rates awarded in similar cases).

Conclusion
       For the forgoing reasons, ECF No. 30, Motion for Attorney’s Fees, is GRANTED.

Attorney Ramos is awarded $22,310.00 in attorney’s fees pursuant to 42 U.S.C. § 406(b). Attorney

Ramos is ordered, however, to return to the Plaintiff the $5,500.00 awarded as attorney’s fees

pursuant to the EAJA.

       SO ORDERED at Bridgeport, Connecticut, this 29th day of October, 2020.


                                               /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                6
